                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

GUY EDWARD WHEELOCK, Reg. #17000-041                                                   PLAINTIFF

v.                              Case No. 2:18-cv-00087-KGB-BD

SHERYL PHILLIPS, RN/IDC/IOP, Forrest City Low, et al.                               DEFENDANTS

                                              ORDER

       Before the Court is the Partial Recommended Disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 21). In her Partial Recommended Disposition, Judge Deere

recommends that plaintiff Guy Edward Wheelock’s claims against defendants John Doe 1 and

John Doe 2 (“the Doe Defendants”) be dismissed without prejudice. No objections have been

filed, and the deadline for filing objections has since passed. After careful consideration, the Court

finds no reason to alter or reject Judge Deere’s recommendation.

       Therefore, the Court adopts the Partial Recommended Disposition in its entirety as this

Court’s findings of fact and conclusions of law (Dkt. No. 21). The Court dismisses without

prejudice Mr. Wheelock’s claims against the Doe Defendants. The Doe Defendants are dismissed

from this action.

       It is so ordered this 22nd day of January, 2020.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
